Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/345,700 VEHICLE SEAT filed on 6/11/2021.  Claims 1-7 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 9/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2008/0224519 to Ventura et al. 
With regards to claim 1, Ventura et al. teaches a lower member (68) on a floor side of a vehicle; a frame member (66, 56, 50) provided above the lower member and extending in a front rear direction of the vehicle; and a link member (20, 22) connected to the lower member and the frame member, wherein the link member includes a first circular hole portion (at 72) connected to the lower member so as to pivot about an axis in a width direction of the vehicle, a second circular hole portion (at 64) connected to the frame member, a main body of plate shape in which the first circular hole portion and the second circular hole portion are formed, a flange (at 24, 26) projecting from the main body in a direction crossing the main body, a recess (56), and an offset portion (at 72 and top of bracket) formed to shift the main body in a thickness direction of the main body.
Ventura et al. does not specifically disclose that the recess is formed to bring the flange closer to an imaginary straight line connecting a center of the first circular hole portion with a center of the second circular hole portion, however, it would be obvious that a straight line could be drawn in a multitude of areas and could meet this requirement.  
With regards to claim 2, Ventura et al. teaches wherein the offset portion extends from an outside edge of the main body opposite to the flange toward the recess. (See Figure 6).  
With regards to claim 3, Ventura et al. teaches wherein the offset portion extends from an outside edge of the main body opposite to the flange so as to be closer to a vertex of the recess.
With regards to claim 4, Ventura et al. teaches wherein the recess is formed in a 
curve.
	With regards to claim 5, Ventura et al. teaches the structure as recited above, it would be obvious to have the dimensions as desired for the mounting of the seat including wherein an angle of intersection between a direction of extension of the offset portion and the imaginary straight line is not less than 45° and not greater than 135°.
	With regards to claim 6, Ventura et al. teaches the structure above, it would be obvious to make the dimensions as desired in order to mount the seat to the base including having wherein X is not less than 0.25 and not greater than 4 when L1: L2= 1: X, where L1 represents a direct distance between the center of the first circular hole portion and a point of intersection between a perpendicular drawn from a vertex of the
recess to the imaginary straight line and the imaginary straight line, and L2 represents a direct distance between the center of the second circular hole portion and the point of intersection between the perpendicular drawn from the vertex of the recess to the imaginary straight line and the imaginary straight fine.
	With regards to claim 7, Ventura et al. teaches wherein the link member is a rear outer link member located, in the vehicle seat, on an outer side in the width direction and on a rear side of the vehicle.   

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        *